December 6, 2007 Via Electronic Filing, Fax, Next Day Air Ms. Anne Nguyen Parker Division of Corporate Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Croff Enterprises, Inc. SEC File No. 1-16731 Proposed Third Amended Preliminary Proxy Statement Dear Sir or Madam: Our office, as general counsel for Croff Enterprises, Inc., (hereafter “Croff”, the “Company” or the “Registrant”) has been asked to request that you treat the enclosed proxy statement as a third amended filing to Croff’s second amended filing on October 24, 2007.The following representations should be deemed made and construed as if made directly by the company for whom we are acting as legal counsel.The president and chairman of the board of Croff, Mr. Gerald L. Jensen, is therefore signing an attached certification to this letter to affirm all representations and undertakings of the registrant pursuant to direction of its Board. The company, in addition to filing a copy of this letter as a non-public correspondence document, is concurrently electronically filing and sending to your office by next day air the original of this letter with two redline copies of the proposed third amended proxy statement and related materials.Should you require further additional review copies, please contact the undersigned or the company at your earliest convenience and we will supply whatever additional copies would facilitate your review. Prior to responding to the specific comments contained in your November 16th, 2007 comment letter, the registrant wishes to indicate to the Commission that it has made certain minor additional editing changes which are indicated in the enclosed redline version of the courtesy copy proxy statement.We deem that all of these changes, other than those directly responsive to your following comments, were editorial and minor in nature and did not substantively change any provision of the earlier filing.With this general comment, we will then address, in the order listed, the specific comments of your comment letter of November 16th, 2007 with reference to the parts of the proxy statements where applicable changes were made. Division of Corporate Finance/ SECNovember 21, 2007 Page 2 Your Comment No. 1- In your comment 1, you requested of the registrant an explanation of claimed exemptions from registration for the issuance of the Croff Oil restricted common stock under the Securities Act of 1933 (33’ Act) and of the Croff Oil Company entity from the registration requirements under the Securities Exchange Act of 1934 (34’ Act). Response to Comment No. 1– The company believes that the issuance of the securities involved in this transaction are exempt under the 33’ Act pursuant to the definitional provisions of §3(a)(9) of the 33’ Act, essentially providing an exemption from the definition of a security for any security exchanged for an existing security of the issuer exclusively with its existing security holders, and where no commission or other remuneration is paid or given directly or indirectly for soliciting such exchange.Croff believes it meets this definition because it will hold Croff Oil restricted common stock and exchange it only and exclusively with its preferred “B” shareholders without any consideration being paid or any commissions being paid on a one-to-one basis.Secondarily, the issuer believes that such exemption could be claimed under the “no sale” transaction doctrine, because there has never been any consideration paid for the preferred “B” shares and there would be no consideration for the restrictive common shares exchanged for the preferred
